The Honorable W.R. "Bud" Rice State Representative P.O. Box 2195 Waldron, Arkansas 72958-2195
Dear Representative Rice:
This is in response to your request for an opinion on the following question:
  Can Quorum Court members set salaries of elected county officials as long as the salary is between the minimum and maximum set by the legislature?
It is my opinion that the answer to your question is "yes," as to the officers enumerated at A.C.A. § 14-14-1204 (Cum. Supp. 1991), except that the salaries may not be decreased during a current term.
Your question is controlled by Amendment 55 to the Arkansas Constitution, specifically Section 5 thereof, which provides in pertinent part as follows:
  Compensation of each county officer shall be fixed by the Quorum Court within a minimum and maximum to be determined by law. Compensation may not be decreased during a current term. . . .
The minimums and maximums are set by the legislature at A.C.A. §14-14-1204 (Cum. Supp. 1991), as amended by Act 954 of 1993. This statute sets the minimums and maximums for the following county officers: 1) county judge; 2) sheriff and ex officio collector of taxes; 3) collector of taxes, where established by law; 4) circuit clerk; 5) county clerk, where established by law; 6) assessor; 7) treasurer; 8) coroner; and 9) surveyor.
The quorum court, therefore, does have the authority to set salaries of these elected county officials between the minimums and maximums set by the legislature. Such salaries, however, may not, under the language of Amendment 55, be decreased during a current term. See also A.C.A. § 14-14-1203(d) (1987).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh